Title: To George Washington from William Stephens Smith, 21 March 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry March 21st 1783
                        
                        Inclosed I have the honor of forwarding to Your Excellency, a Letter rece’d by flag from the Enemy.
                        Capt. Thomas Douglas Intendant of marine Prisoners, presented the enclosed recommendation from Mr Turner for
                            his admittance into the Enemy’s Lines and requested a flag for the purpose—My orders will not admit of granting it upon Mr
                            Turner’s passport. I have therefore informed the Gentleman I must wait untill your Excellency’s pleasure is known.
                        The particular Tennor of the receipt given for the last sum of money that came from New York will not admit
                            of my transmitting it to His Excelly Chevalier De La Luzerne, for the use of General Chastelleux, unless the mistake is
                            acknowledged and rectified by the Enemy or your Excellency will please to find me a particular order for the purpose.
                        Capt. Douglas informs me, he has verbal orders from Mr Turner to open the communication for the Exchange and
                            receipt of Prisoners at Elizabeth Town, and asked my opinion upon the Subject—I informed him that considering the abuses
                            experienced in consequence of that communication formerly, and a Knowledge of Your Excellency’s opinion respecting it I
                            thought that tho he was obligedted to obey Mr Turner’s order—still its being verbal it was not sufficient in this case to act
                            upon.
                        The Enemy have already appear’d there under sanction of flags exclusive of those Your Excellency ordered me
                            to grant permission for when in New York—for the convenience of the Invalid & Convalesent, Naval Prisoners—I am
                            induced to mention the Circumstance, in consequence of the conversation between Capt. Douglas and myself, and from a
                            supposition, that as a favourite Place of Mr Sproats, he has proposed, and pressed it warmly, as being
                            more convenient both for himself & Prisoners than this Post.
                        With Submission to Your Excellency I propose in a short time a Visit to Camp, for the purpose of making
                            arrangements with the Qr Mr Genl for the approaching Season, as matters are at present Circumstance the Expense attending
                            my Station is too much for me to bear—I therefore hope Some Plan may be adopted, consistant with the public arrangements,
                            to lessen the Burthen, or at least to contribute toward my ability to bear it. I am Your Excellency’s most Obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                    